Order of disposition, Family Court, New York County (Bruce Kaplan, J.), entered July 15, 1993, terminating respondent’s parental rights and transferring custody and guardianship to petitioner agency and the Commissioner of Social Services of the City of New York for purposes of adoption, unanimously affirmed, without costs.
The court properly vacated the suspended judgment on the basis of the evidence adduced at the violation hearing that respondent missed a substantial number of scheduled visits with her son and that her excuses were vague, largely self-serving and sometimes contradictory. (Matter of Israel R., 200 AD2d 498.) In view of this demonstrated lack of commitment, the evidence at the dispositional hearing that the child had lived with the foster mother for approximately three and a half years, that he had bonded with her and his foster brother, and that the foster mother wanted to adopt him clearly justified the court’s finding that termination of respondent’s parental right was in the child’s best interests. Concur —Carro, J. P., Rosenberger, Ellerin, Nardelli and Tom, JJ.